Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 1 of 12 PageID: 71




                                  Crim. No. 20-881 (SDW)
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 2 of 12 PageID: 72
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 3 of 12 PageID: 73
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 4 of 12 PageID: 74
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 5 of 12 PageID: 75
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 6 of 12 PageID: 76
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 7 of 12 PageID: 77
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 8 of 12 PageID: 78
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 9 of 12 PageID: 79
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 10 of 12 PageID: 80
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 11 of 12 PageID: 81
Case 2:20-cr-00881-SDW Document 29 Filed 10/08/20 Page 12 of 12 PageID: 82
